DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 5/11/2020.
2.	The instant application is a continuation of 15/964,839, filed 04/27/2018, now U.S. Patent 10,674,901, which is a continuation of 15/158,351, filed 05/18/2016, now U.S. Patent 9,980,634, which is a continuation of 14/136,811, filed 12/20/2013, now U.S. Patent 9,372,186, which is a continuation of 12/741,549, filed 05/05/2010, now U.S. Patent 8,637,239, which is a national stage entry of PCT/US2008/082482 , International Filing Date: 11/05/2008, which claims priority from provisional application 60985386, filed 11/05/2007. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/18/20 (two of them) and 10/28/21 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 5/11/2020 claims 1-20 are pending in this application and are under prosecution.

Claim Rejections - 35 USC § 103 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
7.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beal et al (US 5,738,110 issued Apr. 14, 1998, cited in the IDS of 11/18/2020) in view of Marshall et al (7,037,275 issued May 2, 2006, cited in the IDS of 11/18/2020).
Instant claims are drawn to a device (i.e., an apparatus). MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art (emphasis underlined by the examiner).
	Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed below, Beal in view of Marshall teach the components of device of instant rejected claims, thereby meeting the limitation of said claims.
	Claim interpretation: The device of instant claim 1 require i) a capsule located at the distal end of the device having an opening and a drag material embedded in the capsule, ii) an adjustable line (i.e., a string) embedded in the drag material (i.e., a cloth) and the adjustable line running through the opening of the capsule and a capture agent recited in generality.
	Beal and Marshall teach a capsule device and therefore are analogous arts. The teachings of Marshall are specifically applied for the limitation of a capture agent in the form of either 3-aminopropyltriethoxysilane (AAS) or poly-L lysine, which are easily available at lower cost and captures biological material in the form of Helicobacter pylori(H. pylori) and capable of diagnosing certain gastrointestinal pathogens.
	Regarding claim 1, Beal teaches a gastrointestinal sampling device 10 that includes a capsule 12, and the capsule 12 contains a malleable drag material 14 situated adjacent an end of the capsule 12 and connected to the drag material 14 is a line 16 also inside the capsule 12 and the line 16 runs through an opening or perforation 18 in an end of the capsule 12 opposite the drag material and part of the line 16a extends outside the capsule 12 and the rest of the line 16b is tightly wound or randomly packed in a cocoon-like fashion (Figs. 1-4 and their associated descriptions in the text).
		
    PNG
    media_image1.png
    396
    551
    media_image1.png
    Greyscale

	The artisan would recognize that the teachings of Beal as discussed above meet the limitations of the device comprising a capsule located at the distal end of the device having an opening and a drag material embedded in the capsule, an adjustable line embedded in the drag material and the adjustable line running through the opening of the capsule.
	Though Beal teaches that the device can be used for the diagnosis of certain gastrointestinal pathogen (Abstract), Beal does not specifically teach that the device further comprise one or more capture reagent, which is taught by Marshall, who is in the same field of endeavor teaches a similar device comprising a capture agent in the form of either 3-aminopropyltriethoxysilane (AAS) or poly-L lysine and further teaches that the capture reagent is easily available at lower cost and captures biological material in the form of Helicobacter pylori (H. pylori) and capable of diagnosing of certain gastrointestinal pathogens (Example 3), thus providing teachings, suggestions and motivation to include the capture agent of Marshall in the device of Beal.
	The artisan would recognize that while combining the capture reagent of Marshall in the device of Beal some routine optimization is needed, which is within the skills of one having ordinary skill in the art, especially when Marshall teaches applying the capture reagent on the drag material. The artisan would be motivated to do so for increasing the utilities of the device of Beal.	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capture reagent of Marshall in the device of Beal with a reasonable expectation of success with the expected benefit of increasing the utilities of the device of Beal as taught by Marshall. 
	An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the capture agent which is routinely practiced in the art as exemplified by Marshall.
	Regarding claims 2 and 3, Beal teaches that the adjustable line comprises a distal segment comprising a sampling cloth (Fig. 2 and column 3, lines 65-67 and column 4, lines 1-56).
	Regarding claim 4, Beal in view of Marshall teach absorbent string (Marshall claim 3).
	Regarding claim 5, Beal teaches that the line (i.e., string) is abrasive (column 4, lines 44-46).
	Regarding claim 6, Beal teaches a gelatin pharmaceutical capsule that readily dissolves (column 4, lines 20-21).
	Regarding claim 7, Beal teaches that the drag material is malleable (column 3, line 20).
	Regarding claim 8, Beal teaches that the opening of the capsule is perforated (column 4, lines 10-12).
	Regarding claim 9, Beal teaches that the capsule comprises a base and a cap (column 4, lines 1-2).
	Regarding claim 10, Beal teaches that the string and sampling cloth comprise same material (i.e., nylon; column 4, lines 15-20).
	Regarding claim 11, Beal teaches that the s device is capable of being secured to the subject's buccal cavity (i.e., mouth) when in use (column 5, lines 25-26).

	Regarding claims 12 and 13, Beal in view of Marshall teaches that the capture agent is located on the adjustable line and the one or more capture agent poly-L-Lysine is capable of binding an bacterial analyte (Marshall, column 4, lines 27-32).
	Regarding claim 14, Beal teaches capture agent comprises an antibody (column 2, lines 44-45).
	Regarding claims 15 and 16, Beal in view of Marshall teaches that the device is capable of detecting urease detection granules, wherein a color change from yellow to red indicate gastric infection (Marshall, Example 8).
	Regarding claim 17, as discussed above while rejection claim 1, Beal teaches a  device comprising a capsule located at the distal end of the device having an
opening and a drag material embedded in the capsule, an adjustable line embedded in the drag material, the adjustable line further comprising one or more capture agents and the adjustable line running through the opening of the capsule.
	Regarding claim 18, Beal in view of Marshall teaches that the device according to claim 1 and at least one container (i.e., a tube; Marshall, Fig. 4 and column 7, lines 40-60), thereby meeting the limitations of a kit (i.e., collection of reagents).
	Regarding claims 19 and 20, Beal in view of Marshall teaches a method for analyzing the gastrointestinal microbiota of a subject comprising, deploying the device according to claim 1 into the gastrointestinal tract of the subject; retrieving the device and analyzing the device for captured diagnostic or health indicators from the gastrointestinal tract, wherein assessing condition of the subject based on the diagnostic or health indicators (Marshall, Example 8).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,372,186. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 1, claim 1 of ‘186 patent is drawn to a device comprising a capsule located at the distal end of the device having an opening and a drag material embedded in the capsule, and a line embedded in the drag material and running through the opening of the capsule, the line comprising one or more capture agents; (b) removing the device after a predetermined period of time during which the one or more capture agents was exposed to the esophageal mucosa of the subject; (c) collecting one or more diagnostic indicators located in the esophageal mucosa; and (d) evaluating the one or more diagnostic indicators (the components of the claim 1 of ‘186 patent similar to instant claim 1 device are underlined by the examiner).
It is noted that the device claims of ‘186 patent comprise additional components but still meet the limitation of instant claim 1 recited with open claim language “comprising”, which can include additional components but still meets the limitation of instant claim 1.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above claims of ‘186 patent disclose the components of device of instant claims, thereby meeting the limitation of instant claim 1 device.
It is noted that though claims of ‘186 patent are drawn to a method as discussed above still comprise the components of instant claim 1 device. The artisan would recognize that the subject matter of instant claim 1 is similar to claim 1 of ‘186 patent device.
With regard to instant dependent claims 2-20, claims 1-22 of ‘186 patent are drawn to the similar components and the artisan would recognize that the subject matter of instant dependent claims are not patentably distinct from claims or ‘187 patent device. 

10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,980,634. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 1, claim 1 of ‘634 patent is drawn to a device comprising a capsule located at the distal end of the device having an opening and a drag material embedded in the capsule, and a line embedded in the drag material and running through the opening of the capsule, the line comprising one or more capture agents; (b) removing the device after a predetermined period of time during which the one or more capture agents was exposed to esophageal mucosa of the subject; c) analyzing at least a portion of the captured esophageal mucosa associated with at least one of the one or more capture agents for the presence of one or more indicators of the condition; and d) monitoring the status of the esophageal condition in the subject based on c) (the components of the claim 1 of ‘634 patent similar to instant claim 1 device are underlined by the examiner) for the reasons discussed in detail in the previous section.
With regard to instant dependent claims 2-20, claims 1-21 of ‘634 patent are drawn to the similar components and the artisan would recognize that the subject matter of instant dependent claims are not patentably distinct from claims or ‘634 patent device. 
11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,367,239. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 1, claim 1 of ‘239 patent is drawn to a method for diagnosing gastroesophageal reflux disease (GERD) or eosinophilic esophagitis (EoE) comprising: (a) deploying a capture element into the esophagus of a subject, said capture element being comprised in a pharmaceutical capsule having an opening, a malleable drag material within the capsule, and said capture element comprising a line embedded in the drag material and running through the opening of the capsule; (b) removing the device after a predetermined period of time during which said capture element is disposed in the esophagus of said subject; (c) analyzing the capture element for the presence of an inflammatory protein that is a diagnostic indicator of GERD or EoE; and (d) evaluating the inflammatory protein to diagnose GERD or EoE (the components of the claim 1 of ‘239 patent similar to instant claim 1 device are underlined by the examiner) for the reasons discussed in detail in the previous section.
With regard to instant dependent claims 2-20, claims 1-39 of ‘239 patent are drawn to the similar components and the artisan would recognize that the subject matter of instant dependent claims are not patentably distinct from claims or ‘239 patent device.
12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,674,901. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 1, claim 1 of ‘901 patent is drawn to a device comprising a capsule located at the distal end of the device having an opening and a drag material embedded in the capsule, and a line embedded in the drag material and running through the opening of the capsule, the line comprising one or more capture agents; (b) removing the device after a predetermined period of time during which the one or more capture agents was exposed to the microbiota of the subject; (c) collecting one or more indicators associated with the one or more capture agents; and (d) evaluating the one or more indicators for one or more conditions in the subject (the components of the claim 1 of ‘901 patent similar to instant claim 1 device are underlined by the examiner) for the reasons discussed in detail in the previous section.
With regard to instant dependent claims 2-20, claims 1-33 of ‘901 patent are drawn to the similar components and the artisan would recognize that the subject matter of instant dependent claims are not patentably distinct from claims or ‘634 patent device. 
Conclusion
13.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634